11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                        JUDGMENT

The Ector County Alliance of Businesses,         * From the 358th District Court
                                                 of Ector County,
                                                 Trial Court No. D-20-07-0749-CV.

Vs. No. 11-20-00206-CV                           * September 9, 2021

Greg Abbott, in his official capacity as          * Memorandum Opinion by Williams, J.
Governor of the State of Texas; John             (Panel consists of: Bailey, C.J.,
W. Hellerstedt, in his official capacity as      Trotter, J., and Williams, J.)
the Commissioner of Public Health of the
State of Texas and/or as Commissioner of
the Texas Department of State Health
Services; and the State of Texas.

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we grant in
part the motion to dismiss filed by Greg Abbott, in his official capacity as Governor of
the State of Texas; John W. Hellerstedt, in his official capacity as the Commissioner of
Public Health of the State of Texas and/or as Commissioner of the Texas Department of
State Health Services; and the State of Texas. We vacate the trial court’s order granting
the Commissioner’s plea to the jurisdiction and dismiss all of the Ector County Alliance
of Businesses’ claims against the Commisoner for want of jurisdiction, and we vacate the
trial court’s orders granting the Governor and the State’s plea to the jurisdiction as to the
Alliance’s second, third, fourth, and fifth causes of action and dismiss the Alliance’s
second, third, fourth, and fifth causes of action against the Governor and the State for
want of jurisdiction. We affirm the trial court’s order dismissing the Alliance’s first
cause of action against the Governor and the State. The costs incurred by reason of this
appeal are taxed against The Ector County Alliance of Businesses.